DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-10, 23-25, 27, 28, and 30-34, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202014104222 to Kronenberg (“Kronenberg”).
	Regarding claims 1 and 34, Kronenberg discloses a plug connector 1 for hollow sections of spacers of insulating glazing, the plug connector comprising: a base 5; side walls 6, the base and the side walls providing an essentially U-shaped cross section with open end faces, and with the base directed towards a pane inner space when installed as well as with the side walls along free edges of the side wall; and a centering aid 11, wherein laterally flared, resilient retaining elements 25 are arranged at the free edge of the side walls, and the retaining elements have a straight lower edge and a straight upper edge likewise viewed from a plug connector side, wherein the lower edge and the upper edge extend parallel to the base 5 (see detail view of 25 in Fig. 6); and wherein the retaining elements have a rectangular shape viewed from a plug connector side. The method steps of claim 34 are necessarily performed in manufacturing the plug connector of claim 1.



Regarding claim 3, Kronenberg discloses that a length of the retaining elements 25 is greater than a height thereof.
Regarding claim 4, Kronenberg discloses that the retaining elements 25 have a straight and upright front edge 23, which extends parallel to the principal plane of the side wall.
Regarding claim 6, Kronenberg discloses that the retaining elements 25 have a rounded transition between a retaining element upper edge and a retaining element front edge (see Fig. 6).
Regarding claim 7, Kronenberg discloses that the retaining elements 25 are separated from a retaining element side wall on an underside by a straight axial parting cut (see Figs. 5 and 6).
Regarding claim 8, Kronenberg discloses that the retaining elements 25 are flared from a retaining element side wall laterally obliquely outwards and pointing towards a center of the connector.
Regarding claim 9, Kronenberg discloses that the side wall 6 has a free space (gap between two confronting retaining elements 25; see Figs. 5 and 6) in front of each retaining element front edge of the retaining elements 25.
Regarding claim 10, Kronenberg discloses that the free space on an underside has a recess (see recess between elements 25 extending below cut from which 25 extends out of side walls) extending under the parting cut.
Regarding claim 23, Kronenberg discloses that the plug connector 1 has open end faces and an axially continuous inner cavity.
Regarding claim 24, Kronenberg discloses that the side walls 6 are directed obliquely outwards.
Regarding claim 25, Kronenberg discloses that at each of the end faces a base tongue with a stabilizing element 26 is provided.
Regarding claim 27, Kronenberg discloses that the plug connector 1 has at the base one or more resilient retaining elements 15 with each directed obliquely outwards and pointing towards a center of the connector.
Regarding claim 28, Kronenberg discloses that a length of the retaining elements 15 is shorter than a width thereof.
Regarding claim 30, Kronenberg discloses a plug connection comprising: a hollow section 2; and a plug connector 1 comprising: a base 5; side walls 6, the base and the side walls providing an essentially U-shaped cross section with open end faces and with the base directed towards a pane inner space when installed as well as with the side walls along edges; and a centering aid, wherein laterally flared, resilient retaining elements 25 are arranged at the free edge of the side walls, and the retaining elements 25 have a straight lower edge and a straight upper edge likewise viewed from a plug connector side, wherein the lower edge and the upper edge extend parallel to the base 5 (see detail view of 25 in Fig. 6); and wherein the retaining elements have a rectangular shape viewed from a plug connector side.
Regarding claim 31, Kronenberg discloses that the hollow section is configured as a warm-edge hollow section.
Regarding claim 32, Kronenberg discloses that the base 5 of the plug connector is arranged at a section bottom of the hollow section, which points towards the inner space of the insulating glazing.
Regarding claim 33, Kronenberg discloses that the hollow section has a multipart configuration and has a section part made of plastic as well as a section part made of metal. See page 1, 1st paragraph under the heading, Description.
Regarding claim 35, Kronenberg discloses that the straight axial parting cut is a narrow parting cut extending parallel to the base and to the longitudinal axis and reaching with one of its ends the bending line of the retaining element, wherein the end has a sharp edge (see Fig. 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronenberg in view of EP 1785575 to Kronenberg et al. (“Kronenberg III”).
Regarding claim 18, Kronenberg does not disclose that the side walls on both sides of the center of the connector have an outwards directed embossing.
Kronenberg III discloses a plug connector wherein side walls on both sides of a center of the connector have an outwards directed embossing 8.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 19, Kronenberg does not disclose an embossing is arranged in an area of a retaining element located closest to a center of the connector.
Kronenberg III discloses a plug connector wherein an embossing 8 is arranged in an area of a retaining element 13 located closest to a center 16 of the connector.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 26, Kronenberg does not disclose that the base comprises a closed base.
Kronenberg III in Fig. 24 discloses a plug connector wherein a base 104 comprises a closed base.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronenberg in view of U.S. Publication No. 2009/0049774 to Kronenberg et al. (“Kronenberg IV”).
Regarding claim 21, Kronenberg does not disclose that an inwardly directed blocking element is arranged at each of the side walls.
Kronenberg IV discloses a plug connector wherein an inwardly directed blocking element 19 is arranged at each of the side walls 6.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronenberg.
Regarding claim 29, Kronenberg discloses that the plug connector is configured as a stamped and bent part made of a metal plate steel strip, the rectangular shape of each retaining element is in a plane of a respective one of the retaining elements, but does not disclose that the steel is galvanized. It would have been obvious to one having ordinary skill in the art at the time of invention to use galvanized, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Galvanization is well known in the art to improve rust resistance of metals. 

Allowable Subject Matter
Claims 11-17, 20, 22, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, alone or in obvious combination, discloses applicant’s invention of a plug connector comprising the required structural features of recited in claims 11-17, 20, 22, and 36. The closest prior arts to Kronenberg, Kronenberg I, Kronenberg II, and Kronenberg III each do no disclose the claimed features. Moreover the closest prior arts comprise retaining elements oriented in specific manners (i.e. ascending in height, or blocking elements oriented outward instead of inward at a particular location) to achieve a desired effect and modification to the contrary would alter the inventive manner in which the closest prior arts are intended to operate. 


Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. On page 11 of applicant’s remarks, the applicant argues that DE202014104222 has retaining elements 18, 19 that do not have a lower edge that is parallel to the base. However, DE202014104222 also comprises retaining elements 25 that have upper and lower edges parallel to a base 5. No other limitation precludes interpreting element 25 as the retaining element. Therefore, DE202014104222 discloses the claimed structure and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633